Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by NYSE Euronext, Inc. Pursuant to Rule 425 under the Securities Act of 1933, as amended, and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934, as amended Subject Companies: NYSE Group, Inc. (Commission File No. 001-32829) Euronext N.V. November 17, 2006 On November 17, 2006, the Wall Street Journal published the following interview with John A. Thain, Chief Executive Officer of NYSE Group, Inc.: Thain Engineers Change at NYSE Big Board's Chief Aims to Expand Stock Market's Global Reach While Altering Culture at Home By AARON LUCCHETTI November 17, 2006; Page C1 As a child, John Thain assembled a Heathkit radio for his mother that works to this day. These days the chief executive of NYSE Group Inc. has a new project: Bringing the 214-year-old New York Stock Exchange into the electronic age and expanding its reach into foreign lands. Just this week he came one step closer to inking a deal to buy Euronext NV when rival bidder Deutsche Börse AG dropped out of the race. Euronext owns exchanges in Paris, London and Amsterdam. In 2005, Mr. Thain orchestrated the purchase of electronic-exchange-operator Archipelago Holdings Inc., which has forced a lower share of trading by humans at the floor-based NYSE. The 51-year-old Mr. Thain, son of an Antioch, Ill., doctor, graduated from the Massachusetts Institute of Technology in 1977 with a degree in electrical engineering. He joined the NYSE in early 2004 from investment bank Goldman Sachs Group Inc., where he was president. The transition was difficult. The then closely held NYSE was often compared to a bureaucracy. Since taking over he has transformed the once-clubby institution into a publicly traded company. The college wrestler who remains a trim 175 pounds, only 17 pounds above his onetime competition weight, says he still has more to do. He plans to continue to expand, into countries like India and into trading of derivatives products like futures. He recently sat down in his sixth-floor Lower Manhattan office, a Diet Coke in hand, to discuss the next steps for the NYSE, the environment for companies raising money in the U.S., and the steps he took to lose weight for his wrestling bouts. (Excerpts follow.) WSJ: Why couldn't Deutsche Börse complete a merger with Euronext? Mr. Thain: They have a different business model. Euronext outsources its technology. Deutsche Börse believes its proprietary technology is one of its advantages. There were significant antitrust issues. And the management teams did not get along. You really can't have a merger where the managements can't work together. WSJ: Now that Deutsche Börse is out of the running, is your deal with Euronext a done deal? Mr. Thain: There are a series of hurdles. We need regulatory approval and the approval of shareholders. Am I confident? Yes. But I wouldn't characterize it as a done deal. WSJ: What do you plan to do next? Mr. Thain: The [next] piece is Asia. You saw the CEO of the Tokyo Stock Exchange talking about linkages with NYSE Euronext. There will be opportunities in India and, ultimately, in China. The Asian pieces will probably take the form of investments rather than outright mergers. WSJ: How do you prioritize among the big emerging markets? Mr. Thain: Opportunities in India will come sooner because the government will be more receptive. At the moment, we would not be permitted to own pieces of either an Indian exchange or the China exchanges. But the rules in India are going to change quite soon. China has been focusing on its banks. After they're done with their banking system, they will start to focus on their financial markets. WSJ: Are U.S. deals a priority? Mr. Thain: We're not going to want to stay at a 10% market share in [stock] options. We'll grow our market share given our new options-trading platform. WSJ: How would NYSE Euronext win more international listings? Mr. Thain: A certain number of companies that list here will also want to list on Euronext. For those international companies that don't want to access the U.S. market, our combined brands and marketing efforts will help Euronext compete with London. WSJ: When should NYSE Group investors expect to see another deal? Mr. Thain: Our main focus is going to be making sure we're delivering both on the revenue side and the expense side of Euronext. The integration process will take a couple of years. People won't remember that these were such great ideas if we don't manage them well. WSJ: What are some of the new products that could come out of the Euronext deal? Mr. Thain: Between the two of us we have 80 of the largest 100 companies in the world listed. And so I think we could create a new index. We could create a new futures contract. We could create a new exchange-traded fund, all based upon those global companies. There's a lot of interest from U.S. investors to have a broader exposure into Europe, as well as European investors into the U.S. WSJ: The NYSE Euronext Board would have 22 people. Is that too big? Mr. Thain: If you were constructing a board, you wouldn't make it 22. But nobody wants to leave the board. Over time, through attrition, we'll let the board shrink. WSJ: How far along are you in diversifying the NYSE's business? Mr. Thain: We're diversifying geographically, by currency and by marketplace, and then we're also diversifying product-wise. We started with Archipelago. Before that, we only traded New York-listed stocks. With Archipelago, we picked up a significant position in the over-the-counter market. Actually, Archipelago's market share the other day was over 30%. We picked up a significant position in the options market. We picked up a much stronger position in exchange-traded funds, which have been growing very, very quickly. We have about a 43% market share in exchange-traded funds.
